﻿At a time when the United Nations is going through a painful crisis of growth, when relations between States are becoming more and more complex and presenting virtually insoluble problems, to accept the direction of the affairs of this thirty-fifth session of the General Assembly is surely evidence of courage and unselfishness.
2.	That is why, at the outset, I should like on behalf of my country and of my delegation to congratulate Mr. von Wechmar most warmly on his election to the presidency of the General Assembly. I say his acceptance is evidence of courage, and his election is a sign of confidence in and an honour paid not only to him personally but also to his country, the Federal Republic of Germany, with which the Upper Volta entertains excellent relations. We are quite sure in advance that his personal qualities, his competence and his dynamism will greatly contribute to the success of this session, in which there is obviously great interest, judging by the quality of the representation and the level of the debates. His predecessor, Mr. Salim Ahmed Salim, of whom Africa is proud, also deserves our respect. What has been accomplished under his enlightened guidance has enabled our Organization to make notable progress this year in the quest for peace and security.
3.	To the Secretary General I reaffirm the encouragement of my Government in his tireless performance of his noble task. During the months of crisis we have just experienced, we have been able to gauge his determination to safeguard the ideal of peace and justice which is the very foundation of our Organization.
4.	It now remains for me to discharge another agreeable duty: that of congratulating the new State of Zimbabwe, solemnly admitted to our Organization on 25 August last. Symbol of a bruised Africa, which, in light as in darkness, fights tirelessly for its independence and dignity—that is Zimbabwe, free at last. May its accession to international sovereignty prove a fruitful contribution to our collective effort in solidarity to serve the cause of peace. May its example inspire the valiant peoples of Namibia and South Africa which, day and night, are fighting grimly to preserve their dignity as free men. Because, to quote a celebrated African, who is no longer with us, "Freedom is the ideal for which, in all times and throughout the centuries, men have fought and died". The people of the Upper Volta therefore salute multiracial Zimbabwe, where white and black, fraternally united, are now assuming their historical responsibilities.
5.	I extend my words of welcome also to Saint Vincent and the Grenadines.
6.	Those two new States have joined the comity of free nations at a time when the peace and security of the world are greatly threatened, human rights trampled underfoot and the health of the world economy is at its most precarious.
7.	We are at a crossroads, at a year which is a turning point, and of which it will be said that it was one of the most critical in the history of international relations, not because it calls to mind the imminence of the end of the century, but because it is of great significance from the point of time, politics and economics.
8.	First, it coincides in time with the thirty-fifth anniversary of the foundation of our Organization. Thirty-five years make it an adult; mature enough to indulge in introspection, to measure the road that has been traversed and to apply itself to new causes.
9.	Then, in the field of politics, it is a prelude to a renewal of hegemonistic antagonisms, a sign of the renewal of the cold war.
10.	Finally, on the economic level, 1980 marks the beginning of the Third United Nations Development Decade.
11.	Does that mean that the United Nations has performed its role effectively? The facts are more complex. Indeed, since its establishment in 1945, this supranational Organization, against all the odds and despite the difficulties and vicissitudes of our times, has taken initiatives, proposed solutions and even performed exploits which have led to notable progress in international life. Thus, in transnational political relations the United Nations has been, and remains the living and privileged witness of the greatest events of contemporary history. Similarly, in the economic sphere it has played a leading part, especially since the conclusions of the Jackson report showed the capacity of the United Nations system to promote international development. In fact, thanks to its competent staff and its specialized agencies, the United Nations has devised and carried out a vast programme of assistance to the developing countries, thereby proving its versatile, many faceted nature.
12.	But although those efforts are undeniable, they could not be adapted to the rhythm of our time, which is set by ballistic missiles and voyages in outer space. That is shown by the successive crises which have severely affected international life in recent years. The consequence of this chaotic development is that the United Nations appears increasingly to be a fossilized system, the resolutions and recommendations of which have no practical effect. Moreover, the flagrant and repeated violation of the most elementary principles of international law leads to irrational and uncontrolled reactions, which are dangerous for the whole international community.
13.	To say that our world is in crisis is not proof of any great originality. But there really is a crisis, a crisis which is essentially political and economic at first sight, but is also ideological and moral, as a moment's thought would quickly convince anybody.
14.	Wherever we look we see that the questioning is general, through the internal convulsions of all societies, all continents, through the more or less violent and bloody conflicts which pit a large number of countries against each other, through the feeling of powerlessness which threatens our Organization. Must a situation so at odds with the hopes that clearly animated the drafters of the San Francisco Charter be seen as a proof of failure, or rather as the obligatory and not even contradictory path towards the mission assigned to the United Nations? Opinions differ on this point. I think we have better things to do than to take part in a theoretical and altogether sterile debate. Rather, we should patiently seek issues on which the world may be able to achieve the minimum consensus indispensable for building together our common human destiny.
15.	Throughout history it has been the nature of man and of the societies he has organized to give rein to the desire for power. Whether in individual competition or in the race for leadership among nations, that constant is found at all levels, with formidable consequences, which are reflected in perennial wars, the exploitation of the weakest, greed and pillage. Generous doctrines and ideologies have been born aiming at radically reversing this course of events, but no conclusive results have been produced in practice. Those that professed liberalism and fundamental human rights based on freedom have equally not been able to resist the temptation of abusing and denying their own principles. And that is a pity.
16.	During this jousting match, which technological development only exacerbated, the third world countries have become aware of their dependence on an already established order which only demands clients. Indeed, what kind of independence is it if one has no control over the prices of one's own products, if the monetary base standard is but a trap and if access to education and technology is first and foremost governed by the selfish interests of the multinational corporations. Even the richest societies do not nowadays escape the widespread anxiety about the future. Everyone feels that the apocalypse can come at any moment, for it is within the logic of over armament to encourage a constant forward movement and the taking of risks that are at times less calculated than we think. Hence we are at all times at the mercy of a mistake, if not a misjudgement of the facts.
17.	This crumbling of the international order, promoted by a certain complicity, is sufficient to explain the arrogance of South Africa in persisting in its ignominious policy of apartheid. In hardening its position, the Pretoria regime each day exacerbates tension in the region, and the worst is to be feared. We reiterate our appeal to all countries friendly to Pretoria to bring South Africa to heed reason by making it understand that the independence of Namibia, under the leadership of the South West Africa People's Organization [SWAPO], is unavoidable and the liberation of the South African people an irreversible process.
18.	The ambiguities of the international political order doubtless equally explain the futility of efforts to break the deadlock in certain international conflicts.
19.	That is the case, for example, with regard to Western Sahara and Chad. If the negotiations had been based exclusively on the relevant decisions of the African heads of State, they would by now have led to significant progress. Unfortunately, the inconsistency of certain attitudes only prolongs these fratricidal wars.
20.	That also goes for the conflicts raging in Southeast Asia, where the permanent presence of foreign forces each day breeds hatred and vengeance among peoples united by a common civilization and aspiring only to live together in peace and harmony. With reference to the explosive situation prevailing in Cambodia, the Upper Volta, my country, which is fundamentally devoted to the values of democracy and freedom and places its trust in the Charter of the United Nations, rejects any concept of international relations according to which the existence of a State might henceforth depend on the opinion its own neighbours hold of it.
21.	With regard to the problems of the Middle East, we should recognize quite objectively that it has become a dangerous powder keg for the international community as a whole, especially since the recent decision of the Israeli Government to make Jerusalem its "eternal capital". In its official statement my Government took a position on this question. That position is based on the sacrosanct principles of the non- acquisition of territory by force and the settlement of disputes through negotiation. For us the fate of Jerusalem is not what the Knesset will decide. That is to say that the Upper Volta fully associates itself with Security Council resolution 478 (1980), for only compliance with that resolution can lead to the establishment of a just and lasting peace in the Middle East.
22.	With regard to Afghanistan, notwithstanding the unequivocal condemnation by the international community of the Soviet intervention, that nonaligned Moslem State remains the theatre of bloody operations aimed at breaking any national resistance. The Upper Volta, a free country which has freely chosen its leaders, has already made its position known on this question, the definitive solution of which depends on compliance with General Assembly resolution ES6/2 of 14 January 1980, requiring the withdrawal of foreign troops and respect for the policy of nonalignment of Afghanistan.
23. Having regard to threats to world peace, one must finally recall the inconceivable slap in the face to one of the most imprescriptible principles of international relations which is respect for the most elementary diplomatic customs. The trials to which a State Member of the United Nations has been subjected in Iran, with all the vile humiliation they entail, must not make us forget the risks this poses for the world. That is why, while the United States is doubtless not blameless with regard to the policy it has pursued in Iran, it nevertheless remains no less true that any dispute arising therefrom could surely not justify the taking of hostages among diplomatic personnel. Without elaborating, I say that that is an unjustifiable act for the very reason that all States Members of the United Nations cannot but feel very uneasy at such a flagrant violation of international law. Thus far, almost all of us have remained silent—in other words we are ourselves all hostages. Beyond the purely humanitarian aspect of the matter, it is the principle of respect for religion and, in particular, Islam, which is being called in question. The Upper Volta, a country member of the Islamic Conference, formally rejects any right and any claim to cover such practices with the cloak of Islam. That is why I make it my duty to recall here the message sent on 20 November 1979 to Ayatollah Khomeini by President El Hadj Aboubakar Sangoule Lamizana for the release of the kidnapped diplomats. It will be recalled that, in that touching appeal, the head of State of the Upper Volta exhorted the leader of the Iranian Revolution to respect fully the rules of international law. He said:
"We are following with profound concern the events now taking place in Teheran since they seem to reflect ill what we know and believe of Islam and the universally recognized and respected principles of international relations.
"Without judging the substance of the dispute between the Islamic Republic of Iran and the United States of America, it seems obvious that it is in the interest of all that the American diplomatic personnel that have been taken hostage should be freed swiftly.
"In the circumstances we very much regret that you have not taken into consideration the unanimous decision of the Security Council of our international Organization and that you have turned a deaf ear to the urgent appeal that has been made to you.
"We appeal to your faith as a servant of Allah to spare us a severe judgement by history of the true practices of Islam."
24. The present international climate, which is particularly tense and which characterizes the end of this century, may become the cause of our own collapse unless we prevent it from doing so, because, indeed, the obstinate refusal of the great Powers to disarm and the establishment of the most sophisticated war arsenals are disquieting harbingers of doom, unless in an effort of will the international community can transcend its national egoisms.
25.	At the end of the Disarmament Decade, which was proclaimed in 1969 and which has certainly enjoyed some success, the Upper Volta wishes from this rostrum solemnly to appeal to the conscience of each nation so that violence in all its forms may be banished from our world for ever. We are prepared to make our modest contribution to such a collective effort, provided that the States most directly concerned—that is, the great Powers—agree to give of their good will. The tenth special session of the General Assembly, devoted to disarmament, put special emphasis on this basic demand, stipulating that the new Second Disarmament Decade should promote the achievement of general and complete disarmament under effective international control. That salutary enterprise would not only free humanity from the spectre of war but would also, and in particular, contribute to the solving of economic problems by providing for development funds that would otherwise be used for military expenditures.
26.	In our efforts to scrutinize the signs of the times and to work for the happiness of mankind, economic problems should be especially the subject of our reflections, because the economic aspects, as well as political actions, are essential elements of the dialectics of peace and security. We cannot and should not in any way remain insensitive and inactive in the face of the fact that colossal sums are being swallowed up by the arms race and that the resources of this world are being wasted when a tiny part of the money thus spent would allow us to develop, to modernize our agriculture, to give work to coming generations and to overcome underdevelopment.
27.	All those burning questions, which have not been solved during the two United Nations Development Decades, should be broadly debated during the global negotiations that are to take place in 1981.
28.	In anticipation of that broad collective effort, and in order to face up to the short-term international economic situation, which is difficult and particularly testing for the African countries, the heads of State and Government of the Organization of African Unity [OAU], following their second extraordinary session of the Assembly, the first such session devoted to economic matters, which was held in April 1980 at Lagos  resolutely decided to lay the foundations for endogenous self-sustaining development centred in the African continent itself. In doing so, while relying on more dynamic, loyal and sincere international assistance, Africa wants first and foremost to depend on its own strength.
29.	In its collective commitment to the establishment of the new international economic order, the United Nations has a leading role to play. It has a duty to put an end to the flagrant inequity of outrageous discrimination against peoples. And how will it do that? In our humble opinion, that should be done by emphasizing, in particular throughout the Third United Nations Development Decade, greater appreciation of man and his environment and the reconsideration of priorities in international development.
30.	Any development philosophy and the indispensable activities underpinning it must place man at the centre. Only concerted action for the integral development of man, and the development of mankind in solidarity, can guarantee a more stable and more just world order. His Holiness Pope John Paul II, with the high-mindedness that characterizes him and his extreme sensitivity concerning third world problems, most appropriately recalled that point last year from this very rostrum, when he stated that "the reason for all political activity, whether national or international,... comes from man, is exercised by man and is for man". Naturally, a greater appreciation of the social function of man also raises the problem of man's environment, man's milieu. World attention has been concentrated in recent years on drought and desertification, phenomena of an unprecedented magnitude that have emphasized the intimate relationship between man and his environment. The deterioration in his wellbeing and his social prospects invariably accompanies degradation of the ecosystem.
31.	All efforts in the fight against desertification should be oriented towards man's wellbeing. That was the main conclusion of the United Nations Conference on Desertification, and that was the thrust of the important statement made by His Holiness Pope John Paul II when he visited Ouagadougou on 10 May. In that statement which touched the hearts of the populations of the Sahel, "those men who are thirsty for love and fraternal charity, and also water, which is necessary for their lives", the head of the Catholic Church said in substance:
"I lift my voice in supplication because I cannot be silent when my brothers and sisters are threatened. I am the voice of those who have no voice, the voice of the innocent who have died because they did not have water and bread, the voices of fathers and mothers who saw their children die and could not understand why.
"I appeal to you all.
"Let us not wait for the return of drought, this terrible, devastating drought. Let us not wait for the sand to bring death again. Let us not allow the future of these people to be for ever threatened. The solidarity of yesterday has through its extension and its effectiveness shown that it is possible to listen to no voice but that of justice and charity—not that of individual and collective egoism."
32.	Since it suffered from this terrible calamity and since the effects continue to disturb its development efforts, my country, the Upper Volta, has at the last two sessions of the General Assembly suggested that a world programme be established in the field of reforestation. At the risk of repeating myself, then, I would say that the Upper Volta reiterates its proposal that there should be a United Nations decade for the tree. A green Sahel by the year 2000 should not be seen as a mirage but as a prerequisite for the survival of a whole civilization.
33.	It is recognized that problems are interdependent and linked one to the other in a consistent and logical pattern, and that solutions to some have immediate effect on others. Thus, action against desertification is directly linked with problems of food, energy and, to a lesser extent, raw materials. These three fields are of great concern to my Government, as are commercial problems and monetary problems. I know that these questions have been fully discussed at the eleventh special session, devoted to economic issues, and that they will be debated again within the framework of the global negotiations which are to be launched next year. May I nevertheless briefly touch once more on food and energy issues in order to emphasize just how much of a priority they have for us in the Upper Volta.
34.	During the Second United Nations Development Decade, the agriculture and food production of the developing countries increased only 1.3 per cent instead of the envisaged 4 per cent. That very fact is sufficient to convey clearly the acuteness of the food problem in the world. Aware of this worsening situation, we emphasized once more at the eleventh special session, devoted to economic problems,  the urgency with which we should promote conditions for real world food security. The dimensions of the problem go far beyond national boundaries, and it is therefore essential to strengthen international cooperation in this field.
35.	Food aid to countries that need it most, in particular those affected by drought, is an extremely laudable act of generosity testifying to the humanitarian qualities in international relations. However, as was emphasized by the heads of State and Government of the OAU at the second extraordinary session, devoted to economic matters and held at Lagos, only broad-based, permanent and long-term solutions can resolve the problems of food throughout the world, the first of these measures being to help developing countries to set up modern and rational methods of production which would enable them to achieve self-reliance in the area of food.
36.	The energy crisis is of equal concern. Many say that it is the origin of the generalized economic crisis. We will not enter into the debate on that. But whatever the causes for this situation, one might wish to single out the fact that the developing countries, and in particular those that do not produce oil, are suffering much more from the shock and repercussions of the oil crisis. A country like the Upper Volta, which is among the least advanced countries, and has no outlet to the sea, had an oil bill in 1979, just last year, of $30 million, or a tenth of the overall value of its imports. We must, therefore, swiftly find a solution in order to break this deadlock. In the framework of the collective eff ort to establish the new economic order, we should, in an effort of solidarity and realism, redefine the terms of the dialogue between producers and consumers. Parallel with that, research should be pursued and intensified in the field of new and renewable energy sources. Wind energy, solar energy, nuclear energy are all possibilities which should be taken into account in the global strategy aimed at resolving the world energy crisis.
37.	All these complicated problems of our world are disquieting signs at the dawn of the new International Development Strategy for the Third United Nations Development Decade. The economic order that should result from this is awaited with impatience by millions of human beings who day by day are falling prey to growing feelings of frustration. The success of this new order depends, first and foremost, on two essential imperatives.
38.	Politically speaking, what is required is a real will on the part of States to negotiate and fundamentally transform the fate of mankind, without any consideration other than the general interest. That means, in particular, abandoning the principle of ideological subordination, whatever it may be and from whatever source. It means also the renunciation of any attitude of complacency in either camp. We must negotiate forthrightly for the place which should be ours, namely, a place that should be one and the same for all men throughout the world.
39.	Methodologically speaking, it is indispensable to achieve a democratization, and perhaps even a structural reform of the United Nations system, so that it may be better adapted to the needs of our era. We must manage to overturn the order of importance and give decision-making power to the largest possible number of States. We must recognize that the General Assembly has a particular role to play. A democratic machinery must be set up for taking decisions that will include small States in the solution of any problem that affects the future of the international community.
40.	The new economic order therefore presupposes at the outset a restructuring of the international political order which, without detracting from the sovereignty of each State, would allow a bit more space for the United Nations, a United Nations which would no longer be controlled by a group of countries, but mandated by the international community as a whole.
41.	The new economic order is also a moral value. It is the machinery whereby the developing countries would finally attain their rightful place, in which the determining parameters would no longer depend upon the geographical size of States, their military potential or the size of their population, but upon their own character, their respect for the human person, their specific contribution to the common work, their contribution to the search for peace.
42.	We African countries are especially aware of the immense debt of gratitude we owe the United Nations and what an irreplaceable role it has played to the benefit of all third world countries. That is why our words should be understood solely as an incitement to go forward and as a modest contribution to the quest for new prospects.
43.	And thus, although to some the event might appear to be of secondary importance in comparison to so many serious problems, it is a pleasure for us to bring up the initiative represented by the recent meeting of women from all continents which was held at Copenhagen last July. 
44.	Certainly, the feeling that predominated among the so-called serious observers was that this second conference smacked a little of folklore.
45.	But I should say that the important thing is perhaps not so much the concrete results or the sparsity of the resolutions and recommendations that came out of the conference; the important thing is the fact that those debates could take place and that dialogue could be opened, despite the gulfs which existed between traditions and ways of thinking. The important thing is that at last an essential part of mankind could take the floor, enter into discussions and present this new perspective, this new approach to the same basic problem.
46.	On behalf of the Upper Volta, I would say that in the final analysis the event was neither minor nor of secondary importance; to imagine that what took place at Copenhagen was nothing but a pointless game would be to misinterpret the true dimension of our time.
47.	It is essential that the women of the whole world bring their own sensitivity to bear, that they remind us that everything in life should not be conceived and resolved in terms of strength and power, but that what we have is quite simply life, and the little parcel of happiness to which every individual should have a right.
48.	Better than we, the women of the whole world should be able to convince our children—the youth of the whole world—that the future has not been irremediably warped and that it has orientations other than violence and apocalypse. And perhaps those women of the whole world could also from time to time remind us—the "powerful, all knowing statesmen"—that it is not only war that counts, but also a certain satisfying quality of life.
49.	It is time for dialogue and discussion; it is time for choices and, thus, for sacrifices. The Third United Nations Development Decade will be what we want it to be. It is for our civilization, going forward towards this great rendezvous with history, to move in the direction of greatness and not that of renunciation. A long these lines, I take pleasure in paying a tribute to the independent Willy Brandt Commission for the highly interesting document it has provided for our consideration.  Stressing the need for a change in our way of thinking as a condition for the establishment of a new international economic order, that report was especially instructive for the North South dialogue.
50.	Humanity is fighting for its survival and it is imperative that a new international morality be defined. I am certain that despite its present imperfections the United Nations can be the ideal instrument to achieve this.
51.	We must understand how eternally precarious the safety of the world is; through its history so many sacrifices have been required to overcome so many dangers.
52.	We must acknowledge that the higher interests of our Organization require that nothing come before the duty to serve it.
53.	We must be prepared to unite fraternally in order to safeguard peace and security, not only for our age, but also — and above all — for future generations.
54.	It is in that way, and in that way alone, that we will have fully assumed our international responsibility, that of leading millions upon millions of human beings for whom we are responsible towards greater wellbeing and justice, towards greater hope and happiness.
